 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    BGH HOLDINGS, LLC, et al.,                               Case No. 18-CV-1408-RSL

10                          Plaintiffs,                        ORDER GRANTING D.L.
11                     v.                                      EVANS BANK’S SECOND
                                                               MOTION FOR RELIEF
12    D.L. EVANS BANK,                                         FROM A DEADLINE
13                          Defendant.
14
15         This matter comes before the Court on defendant D.L. Evans Bank’s “Second Motion for
16 Relief from a Deadline.” Dkt. #93. D.L. Evans Bank seeks an extension of the previously
17 ordered October 6, 2019 deadline to complete discovery.
18          “A schedule may be modified only for good cause and with the judge’s consent.” Fed.
19 R. Civ. P. 16(b)(4). “Good cause” means that “the scheduling deadlines cannot be met despite
20 the party’s diligence.” Paz v. City of Aberdeen, No. C13-5104 RJB, 2013 WL 6163016, at *2
21 (W.D. Wash. Nov. 25, 2013) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
22 (9th Cir. 1992)). “If the party seeking the modification was not diligent, the inquiry should
23 end.” Id.
24         Since D.L. Evans Bank filed this second motion for relief from a deadline, this Court
25 entered the parties’ stipulated protective order (Dkt. 98) and an order on the parties’ agreement
26 regarding discovery of electronically stored information (Dkt. #104). Both parties have
27 expressed desire to take depositions past the previously ordered deadline. Plaintiffs request that
28 the Court extend the deadline to allow additional depositions to be taken through November 8,
     ORDER GRANTING DEFENDANT’S SECOND
     MOTION FOR RELIEF FROM DEADLINE - 1
 1 2019. Dkt #96. On the other hand, defendant has shown diligence in seeking discovery, but
 2 cites ongoing delays in receiving of discovery from plaintiffs and requests that the Court extend
 3 the discovery cutoff by sixty days from the date this order is issued. Dkt. #93-94, 99-100.
 4 Although plaintiffs inform the Court that the parties have now met and conferred regarding
 5 certain discovery issues in this case, they do not contest defendant’s characterization of their
 6 delay in producing discovery as ordered by the Court. See Dkt. #96; Dkt. #97 (Cadranell Decl.)
 7 at ¶ 2-3.
 8         For all the foregoing reasons, the Court finds good cause for modifying the case
 9 scheduling order. Johnson, 975 F.2d at 609. Defendant’s Second Motion for Relief from a
10 Deadline is therefore GRANTED. The Court ORDERS that the discovery deadline for this case
11 be extended by sixty days from the date of this order. Because this extension will impact all
12 other case deadlines in this case, the Court will issue an amended case schedule to extend all
13 deadlines accordingly. The Court directs the parties to comply with all discovery obligations
14 under the federal and local rules and consistent with this Court’s August 28, 2019 Order. Dkt.
15 #86.
16
17         DATED this 5th day of November, 2019.
18
19                                                    A
                                                      Robert S. Lasnik
20
                                                      United States District Judge
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S SECOND
     MOTION FOR RELIEF FROM DEADLINE - 2
